MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Jul 22 2020, 10:36 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Joseph Leon Payne                                         Curtis T. Hill, Jr.
Payne Law Office, LLC                                     Attorney General of Indiana
Austin, Indiana
                                                          Sierra A. Murray
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jackson Lee McGinnis,                                     July 22, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2930
        v.                                                Appeal from the Scott Circuit
                                                          Court
State of Indiana,                                         The Honorable Roger L. Duvall,
Appellee-Plaintiff.                                       Senior Judge
                                                          Trial Court Cause No.
                                                          72C01-1503-F2-5



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2930 | July 22, 2020                 Page 1 of 6
                                      Statement of the Case
[1]   Jackson Lee McGinnis appeals the trial court’s denial of his motion for

      modification of sentence. We affirm.


                                                     Issue
[2]   McGinnis raises one issue, which we restate as: whether the trial court erred in

      denying his motion for modification of sentence.


                               Facts and Procedural History
[3]   On March 18, 2015, the State charged McGinnis with dealing in

      methamphetamine, a Level 2 felony. The parties negotiated a plea agreement.

      The agreement began by stating the parties “hereby recommend to the Court

      the following Plea Agreement.” Appellant’s App. Vol. 2, p. 14. Next, the

      agreement provided that McGinnis understood the trial court would review the

      agreement and had the authority to “either accept or reject the plea agreement.”
Id. McGinnis further agreed he would plead guilty to dealing in

      methamphetamine as a Level 3 felony.


[4]   The agreement further stated: “In exchange for this Plea, the State of Indiana

      and the Defendant shall recommend the following, and the parties agree that, if

      accepted by the Court, the Court shall be bound by the terms and conditions

      contained herein . . . .” Id. Among other terms and conditions, McGinnis

      would be sentenced to a term of sixteen years, with six years suspended to

      probation. In addition, the State agreed to dismiss another pending case against


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2930 | July 22, 2020   Page 2 of 6
      McGinnis, and “the parties agree[d]” that McGinnis would pay costs and fees,

      attend a substance abuse program, and pay outstanding child support from his

      bond. Id.


[5]   On September 28, 2015, the trial court held a hearing on the plea agreement. A

      transcript of the hearing has not been included in the record, but the

      Chronological Case Summary (“CCS”) demonstrates that the court accepted

      the plea agreement and entered a judgment of conviction for dealing in

      methamphetamine as a Level 3 felony.


[6]   On January 4, 2016, the trial court held a sentencing hearing. Again, a

      transcript of the hearing has not been included in the record, but the CCS and

      the sentencing order both state that the court imposed the sentence that the

      parties had negotiated: sixteen years, with six years suspended to probation.


[7]   On October 16, 2019, McGinnis filed a motion for modification of sentence. In

      the motion, he stated that he had taken substantial steps toward rehabilitation

      and asked to be released from the executed portion of his sentence. On

      November 12, 2019, the State filed a response in opposition to McGinnis’

      motion, arguing that the plea agreement did not provide the trial court with

      discretion to modify McGinnis’ sentence.


[8]   Also on November 12, 2019, the trial court held a hearing on McGinnis’

      motion for sentence modification. The court subsequently issued an order

      denying the motion, determining that McGinnis was “not now entitled to seek



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2930 | July 22, 2020   Page 3 of 6
       modification of the sentence imposed pursuant to . . . plea agreement.” Id. at

       13. This appeal followed.


                                    Discussion and Decision
[9]    McGinnis argues the trial court erred in denying his motion for sentence

       modification, claiming the court misinterpreted the plea agreement as barring

       the court from modifying the sentence. In general, we review the denial of a

       motion to modify a sentence for an abuse of discretion. Gardiner v. State, 928
N.E.2d 194, 196 (Ind. 2010). However, the terms of a plea agreement between

       the State and the defendant are contractual in nature. State v. Smith, 71 N.E.3d
368, 370 (Ind. 2017). We interpret plea agreements de novo. Anderson v. State,

       141 N.E.3d 862, 867 (Ind. Ct. App. 2020), trans. denied.


[10]   When interpreting a plea agreement, our ultimate goal is to determine the intent

       of the parties at the time they made the agreement. Id. We consider the

       agreement as a whole. Id. If the terms are unambiguous, we will apply them

       accordingly. Smith, 71 N.E.3d at 371.


[11]   In Smith, the defendant pleaded guilty to a Class D felony, and the plea

       agreement stated that he was “precluded from asking for Misdemeanor

       treatment in this cause.” Id. at 369. Subsequently, the General Assembly

       amended a statute to allow trial courts to convert Class D felony convictions

       into Class A misdemeanor convictions, if certain requirements were met. After

       the amendment was enacted, Smith moved to convert his conviction to a Class

       A misdemeanor, and the trial court granted his motion.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2930 | July 22, 2020   Page 4 of 6
[12]   The State appealed, and the Indiana Supreme Court reversed. The Supreme

       Court determined, “[t]he phrase ‘asking for Misdemeanor treatment’ plainly

       encompasses and is understood to include sentence conversions.” Id. at 371.

       The subsequent amendment to the statute did not alter Smith’s explicit waiver

       of the relief he later sought. The Court concluded that granting Smith’s request,

       despite the plain language of the agreement, deprived the State of its benefit of

       the bargain.


[13]   In McGinnis’ case, the plea agreement stated that the parties recommended a

       fixed sentence and that, if the agreement was “accepted by the Court, the Court

       shall be bound by the terms and conditions contained therein . . . .” Appellant’s

       App. Vol. 2., p. 14. McGinnis argues that the use of the word “recommended”

       gives rise to an ambiguity as to whether the plea agreement was fixed or open,

       and the ambiguity should be construed against the State. We disagree. The

       agreement merely reiterates, in unambiguous terms, the principles that govern

       plea agreements. Trial courts have the authority to accept or reject a plea

       agreement. Ind. Code § 35-35-3-3 (2017) (explaining the consequences of a trial

       court rejecting a plea agreement). When a trial court accepts a plea agreement,

       it is bound by its terms. Id.; see also Smith, 71 N.E.3d at 370 (same).


[14]   Thus, the parties to the plea agreement properly “recommended” a sentence,

       because they could not compel approval by the trial court. But the agreement

       also indisputably set a fixed sentence. When the trial court accepted the

       agreement, the court was bound to the fixed sentence, as the agreement

       acknowledged. As was the case in Smith, the plain language of the agreement

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2930 | July 22, 2020   Page 5 of 6
       disposes of McGinnis’ claim, and the parties received the benefit of their

       bargain. If McGinnis had wished to preserve the option to subsequently seek

       sentence modification, he could have negotiated for that option.


[15]   McGinnis notes that elsewhere in the agreement, the parties state that they

       “agree” that McGinnis must pay certain fines and fees, but they merely

       “recommend” a specific sentence. See Appellant’s App. Vol. 2, p. 14. He

       claims the use of these different terms results in ambiguity. We disagree.

       Reading the agreement as a whole, and applying the ordinary meaning of the

       terms used, there is no ambiguity. It is common during sentencing hearings for

       parties to recommend sentences, so it is unsurprising to see the term used in this

       agreement in the context of McGinnis’ sentence. By contrast, the remainder of

       the agreement sets forth the parties’ promises to one another, and it is not

       unusual to see the term “agree” in that context. McGinnis has failed to

       demonstrate that the trial court erred in denying his motion for modification of

       sentence.


                                                 Conclusion
[16]   For the reasons set forth above, we affirm the judgment of the trial court.


[17]   Affirmed.


       May, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2930 | July 22, 2020   Page 6 of 6